{¶ 1} The judgment of the court of appeals is affirmed consistent with the opinion of the court of appeals.
Moyer, C.J., and Pfeifer, Lundberg Stratton, O’Connor, O’Donnell, Lanzinger, and Cupp, JJ., concur.
Vorys, Sater, Seymour & Pease, L.L.P., Bradley K. Sinnott, and Bethany R. Spain, for appellee Wheeling-Pittsburgh Steel Corporation.
Marc Dann, Attorney General, and Sandra E. Pinkerton, Assistant Attorney General, for appellee Industrial Commission of Ohio.
Larrimer & Larrimer and Thomas L. Reitz, for appellant.